UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4753


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARIEL TYREE PITTMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-cr-00308-D-1)


Submitted:    June 9, 2009                    Decided:   July 2, 2009


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Ethan A. Ontjes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A federal grand jury indicted Dariel Tyree Pittman for

being a felon in possession of a firearm on April 25, 2007

(Count     1),   in    violation     of    18    U.S.C.    § 922(g)(1)         (2006);

obstructing      interstate       commerce      by   robbery      and    aiding     and

abetting (Count 2), in violation of 18 U.S.C. §§ 2, 1951 (2006);

carrying a firearm in relation to a crime of violence and aiding

and abetting (Count 3), in violation of 18 U.S.C. § 2 and 18

U.S.C.A. § 924(c)(1)(A) (West Supp. 2009); and being a felon in

possession of a firearm and aiding and abetting on June 19, 2007

(Count 4), in violation of 18 U.S.C. §§ 2, 922(g)(1).                          Pittman

pleaded guilty to Counts 2 and 3 pursuant to a plea agreement in

exchange for the Government dismissing Counts 1 and 4.                              The

district court sentenced Pittman to 162 months of imprisonment

for Count 2 to be served consecutively with eighty-four months

of imprisonment for Count 3.              Pittman now appeals his sentence,

arguing that the district court erred in upwardly departing from

the advisory guidelines range.            Finding no error, we affirm.

            This      court     reviews   a     sentence   for     reasonableness,

applying    an    abuse    of    discretion      standard.        Gall    v.    United

States, 552 U.S. 38, __, 128 S. Ct. 586, 597 (2007); see also

United States v. Seay, 553 F.3d 732, 742 (4th Cir. 2009).                         In so

doing, the court first examines the sentence for “significant

procedural       error,”      including:       “‘failing     to    calculate        (or

                                           2
improperly      calculating)      the    [g]uidelines             range,     treating      the

[g]uidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)       [(2006)]      factors,      selecting         a     sentence       based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence . . . .’”               Gall, 128 S. Ct. at 597.                   If there

are no significant procedural errors, the court “‘consider[s]

the     substantive      reasonableness           of    the        sentence    imposed.’”

United States v. Evans, 526 F.3d 155, 161 (4th Cir.) (quoting

Gall, 128 S. Ct. at 597), cert. denied, 129 S. Ct. 476 (2008).

               Pittman   argues      that    the       district      court     abused      its

discretion in upwardly departing from the advisory guidelines

range to reflect the conduct in the dismissed charges, Counts 1

and 4.      See U.S. Sentencing Guidelines Manual § 5K2.21 (2007).

In light of the facts of this case and the district court’s

thorough and meaningful articulation of its consideration of the

18 U.S.C. § 3553(a) (2006) factors and the bases for departure,

we find the district court’s decision to depart, and the extent

of the departure, reasonable.

               Accordingly,     we   affirm       the    sentence      imposed       by    the

district    court.       We    dispense      with      oral       argument    because      the

facts    and    legal    contentions        are    adequately        presented       in    the

materials      before    the    court    and      argument         would     not    aid    the

decisional process.

                                                                                    AFFIRMED

                                             3